

117 HR 488 IH: Saving America’s Mines Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 488IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Stauber (for himself, Mr. Emmer, Mr. Hagedorn, and Mrs. Fischbach) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit a moratorium on mineral development on Bureau of Land Management and National Forest System land, and for other purposes.1.Short titleThis Act may be cited as the Saving America’s Mines Act.2.Protecting the extraction of critical minerals in the United States(a)FindingsCongress finds the following:(1)It is the policy of the United States Forest Service to foster and encourage mineral development on National Forest System lands in an ecologically sound manner.(2)Mineral development is an important land use within the multiple-use mandate of the Bureau of Land Management.(3)Development of the minerals of the United States is necessary for batteries, energy production, national security, and health care technology.(4)Unilateral mineral withdrawals on Federal lands increases the reliance of the United States on countries with horrific labor and environmental standards, including Russia, China, and the Congo.(b)In generalNotwithstanding any other provision of law, the President or Secretary concerned may not declare a moratorium on or reverse any existing lease, permit, or claim, on the mining and extraction of any critical mineral or common varieties of sand, stone, and gravel on National Forest System or Bureau of Land Management land unless specifically authorized by an Act of Congress, or upon the lessee, permittee, or claimant’s failure to comply with any of the provisions of its agreement.(c)DefinitionsIn this section the following definitions apply:(1)Critical mineral(A)In generalThe term critical mineral means any mineral, element, or substance of material—(i)that is essential to the economic or national security of the United States;(ii)the supply chain of which is vulnerable to disruption, including—(I)restrictions associated with foreign political risk;(II)abrupt demand growth;(III)military conflict;(IV)violent unrest;(V)anti-competitive or protectionist behavior; and(VI)any other risk throughout the supply chain; and(iii)that serves an essential function in the manufacturing of a product, the absence of which would have significant consequences for the economic or national security of the United States.(B)ExceptionThe term critical mineral shall not include—(i)any fuel; or (ii)water, ice, or snow.(2)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to matters concerning lands administered by the Department of the Interior; and(B)the Secretary of Agriculture, with respect to matters concerning lands administered by the Department of Agriculture.